Citation Nr: 1233954	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-39 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to December 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran was originally represented by an attorney in this case, but it appears that she has since closed her practice.  Attempts were made to clarify the Veteran's representation via letters sent to his last known address, but these letters were returned to sender.  Nevertheless, the case is being remanded, and upon remand further attempts will be made to clarify the Veteran's representative.  


REMAND

The Board finds that further development is necessary regarding the Veteran's service connection claim for a low back disability.

The Veteran was shown to be treated in service for back complaints, but many of his service treatment records (STRs) have been lost.  His DD Form 214 reflects that he was in receipt of severance pay for a physical disability at service separation, but it did not note for which disability he was receiving the severance.  The Veteran contends that he was discharged due to his back disability.  

Following service, the Veteran was treated for chronic low back pain during incarceration, but no conclusive diagnosis of a low back disability was made.  The physician at the place of incarceration indicated that the Veteran may have degenerative disc disease of the lumbar spine, but x-rays showed otherwise.  

On review of the evidence of record, and in light of the Veteran's lay testimony that he has had back problems since service, the Board finds that the duty to provide the Veteran with a VA examination for his back disability has been triggered.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Indeed, the Veteran was scheduled for a fee-basis VA examination in August 2011, and he failed to report to this examination.  The Veteran has not provided a reason for his failure to report, but the evidence of record shows numerous "return to sender" notations on later correspondence sent from VA to the Veteran.  The Board is of the opinion that it is likely the Veteran did not receive notice of his fee-basis examination, and one additional attempt to afford the Veteran a VA examination should be made.  

The Board cautions that VA's duty to assist a claimant is not always a one-way street.  A claimant seeking help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, claimant's have a responsibility to keep VA apprised of their whereabouts.  Id.; Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (noting that the veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, 'there is no burden on the part of the VA to turn up heaven and earth to find him').

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  Attempts should be made to find the Veteran's current contact information-including his address.  If found, the Veteran is asked to clarify whether he is represented for this claim.  All attempts to contact the Veteran and obtain his current address information should be documented in the claims file.  

2.  The RO or AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

3.  Then, the Veteran should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of his claimed back disability.

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the files and examination of the Veteran, the examiner should state a medical opinion with respect to any back disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service, or is otherwise etiologically related to active service.  

The rationale for each opinion expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


